 


109 HR 528 IH: Audrey Nerenberg Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 528 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Ms. Ginny Brown-Waite of Florida (for herself, Mr. Gene Green of Texas, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Missing Children’s Assistance Act to extend the applicability of such Act to individuals determined to have a mental capacity of less than 18 years of age. 
 
 
1.Short titleThis Act may be cited as the Audrey Nerenberg Act.
2.AmendmentSection 403(1) of the Missing Children’s Assistance Act (42 U.S.C. 5772(1)) is amended by inserting (or whose mental capacity is less than 18 years of age as determined by an appropriate medical authority) after age.
3.Effective dateThis Act and the amendment made by this Act shall take effect on the 1st day of the 1st fiscal year beginning after the date of the enactment of this Act. 
 
